Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 8-11, 13-15, 17-18, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190197284 A1).
	Regarding claim 1, Park (e.g., Figs. 2-3 and 13-14) discloses an ultrasound fingerprint sensing system, comprising: 
a housing (e.g., Fig. 13; a housing of a mobile device 1100); 
a display (e.g., Figs. 13 and 2-3; a display 1000 including an OLED display panel 300) coupled to the housing (e.g., Fig. 13; a housing of a mobile device 1100) such that the display and housing define an internal area (e.g., Figs. 13 and 2-3); and 
an ultrasound-on-a-chip device (e.g., Figs. 13 and 2-3; ultrasonic transducer) disposed in the internal area between the display and housing (e.g., Figs. 13 and 2-3) and comprising an array of capacitive ultrasonic transducers (e.g., Figs. 2-3 and 7-8; capacitive ultrasonic transducers 210; [0059]) integrated with an integrated circuit (e.g., Figs. 2-3; driver circuit 120b; [0060]), the array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 210) configured to emit and detect ultrasound signals (e.g., Figs. 2-3 and 11-12; and [0059]) through the display (Figs. 2-3 and 12; OLED display panel 300).

Regarding claim 2, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, wherein the display is a touch-sensitive display ([0087]; the display includes a touch sensor).

Regarding claim 3, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, wherein the display comprises an organic light emitting diode (OLED) display layer (Figs. 2-3; OLED display panel 300) and cover glass (Figs. 2-3; cover glass 450).

Regarding claim 4, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, wherein the housing is a hand-held housing (e.g., Fig. 13 and [0100]; smartphone).

Regarding claim 5, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, wherein the array of capacitive ultrasonic transducers (e.g., Figs. 2-3; capacitive ultrasonic transducers 210) is disposed in an engineered substrate (e.g., Figs. 2-3; substrate 200) and the integrated circuit (e.g., Figs. 2-3; driver circuit 120b) is disposed in a circuit substrate (e.g., Figs. 2-3; circuit substrate 12) bonded with the engineered substrate (e.g., Figs. 2-3; substrate 100).

Regarding claim 8, Park (e.g., Figs. 2-3 and 13-14) discloses the ultrasound fingerprint sensing system of claim 1, further comprising a memory (e.g., Fig. 14; memory 1430) disposed in the internal area between the display and housing and coupled to the ultrasound-on- a-chip device (e.g., Figs. 13-14 and [0104]; memory 1430).

Regarding claim 9, Park (e.g., Figs. 2-3 and 13-14) discloses a portable electronic device (e.g., Fig. 13A and [0100]; smartphone) comprising the ultrasound fingerprint sensing system of claim 1.

Regarding claim 10, Park (e.g., Figs. 2-3 and 13-14) discloses the portable electronic device of claim 9, wherein the portable electronic device is a smartphone (e.g., Fig. 13A and [0100]; smartphone).

Regarding claim 11, Park (e.g., Figs. 2-3 and 13-14) discloses the ultrasound fingerprint sensing system of claim 1, wherein the array of capacitive ultrasonic transducers (e.g., Figs. 2-3; capacitive ultrasonic transducers 210) is configured to emit and detect ultrasound signals in a frequency range of 5MHz-30MHz (e.g., Figs. 2-3; 1MHz-25MHz).

(e.g., Figs. 2-3 and 13-14) discloses the ultrasound fingerprint sensing system of claim 1, wherein the array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 210) is a two-dimensional array (e.g., Figs. 7-8; two-dimensional array).

Regarding claim 14, Park (e.g., Figs. 2-4 and 13-14) discloses the ultrasound fingerprint sensing system of claim 1, wherein the integrated circuitry is configured to control the ultrasound signals to perform an electronic scan (e.g., Fig. 4 and claim12; finger scan).

Regarding claim 15, Park (e.g., Figs. 2-4 and 13-14) discloses a mobile electronic device with fingerprint detection, comprising: 
a housing (e.g., Fig. 13; a housing of a mobile device 1100); 
an ultrasound-on-a-chip device (e.g., Figs. 13 and 2-3; ultrasonic transducer) disposed within the housing (e.g., Fig. 13; a housing of a mobile device 1100); and 
a display (e.g., Figs. 13 and 2-3; a display 1000 including an OLED display panel 300) coupled to the housing (e.g., Fig. 13; a housing of a mobile device 1100), wherein the ultrasound-on-a-chip device (e.g., Figs. 13 and 2-3; ultrasonic transducer) is disposed between the housing and the display (e.g., Figs. 13 and 2-3) and configured to receive reflected ultrasound signals (e.g., Figs. 2-3 and 11-12; and [0059]) from an object (e.g., finger 500) disposed on the display (Figs. 2-3 and 12; OLED display panel 300).

(e.g., Figs. 2-4 and 13-14) discloses the mobile electronic device of claim 15, wherein the display comprises a light emitting display layer (Figs. 2-3; OLED display panel 300) and a glass layer (Figs. 2-3; cover glass 450).

Regarding claim 18, Park (e.g., Figs. 2-4 and 13-14) discloses the mobile electronic device of claim 15, wherein the ultrasound-on-a-chip device comprises an array of capacitive ultrasonic transducers (e.g., Figs. 2-3; capacitive ultrasonic transducers 210) disposed in an engineered substrate (e.g., Figs. 2-3; substrate 200) and an integrated circuit (e.g., Figs. 2-3; driver circuit 120b) disposed in a circuit substrate (e.g., Figs. 2-3; circuit substrate 12) bonded with the engineered substrate (e.g., Figs. 2-3; substrate 200).

Regarding claim 22, Park (e.g., Figs. 2-4 and 13-14) discloses the mobile electronic device of claim 18, wherein the array of capacitive ultrasonic transducers is configured to emit and detect ultrasound signals in a frequency range of 5MHz- 30MHz (e.g., Figs. 2-3; 1MHz-25MHz).

Regarding claim 24, Park (e.g., Figs. 2-4 and 13-14) discloses the mobile electronic device of claim 18, further comprising a circuit board (e.g., Fig. 14 and [0104]) comprising a plurality of discrete electronic components (e.g., Fig. 14 and [0104]) disposed thereon, wherein the ultrasound-on-a-chip device is disposed on the circuit board (e.g., Fig. 14 and [0104]) and in electrical communication with a first electronic (Fig. 14 and [0104]; e.g., ultrasonic transducer is connected with and controlled by a processor 1420).

4.	Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 20200125815 A1).
Regarding claim 15, Lu (e.g., Figs. 1-5 and 7-9) discloses a mobile electronic device with fingerprint detection, comprising: 
a housing (e.g., Figs. 7-8; a housing of a mobile device 705 or 805); 
an ultrasound-on-a-chip device (e.g., Figs. 7-8; ultrasonic transducer 725 or 825) disposed within the housing (e.g., Figs. 7-8; a housing of a mobile device 705 or 805); and 
a display (e.g., Figs. 7-8, a display 710 or 810; Fig. 9 shows an example of display structure) coupled to the housing (e.g., Figs. 7-8; a housing of a mobile device 705 or 805), wherein the ultrasound-on-a-chip device (e.g., Figs. 7-8; ultrasonic transducer) is disposed between the housing and the display (e.g., Figs. 7-8) and configured to receive reflected ultrasound signals from an object (e.g., Figs. 7-9; fingerprint sensing based on ultrasound signals) disposed on the display (Figs. 7-9).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art 
5.	Claims 6-7, 12, 19, 21, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190197284 A1) in view of Rothberg (US 20150032002 A1).
Regarding claim 6, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, Park (e.g., Figs. 2-3) discloses wherein the integrated circuit (integrated circuit 120b) is disposed in a substrate and the array of capacitive ultrasonic transducers comprises a membrane (membrane 215) bonded to the substrate, but Park does not disclose the substrate is a complementary metal oxide semiconductor (CMOS) substrate. However, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound fingerprint sensing system, wherein the integrated circuit (integrated circuit 3602; [0418]) is disposed in a complementary metal oxide semiconductor (CMOS) substrate (CMOS substrate 3002; [0418]) and the array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 3004) comprises a membrane (membrane 3018; [0332]) bonded to the CMOS substrate (CMOS substrate 3002). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor as taught by Park. The combination/motivation would be to provide an ultrasonic fingerprint sensing device, which is a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals.

(e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, but does not disclose wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the display. However, Rothberg (e.g., Fig. 4) discloses a ultrasound fingerprint sensing system, wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the ultrasound sensing device (e.g., Fig. 4 and [0154]; acoustic lens 416 or 418 to focus ultrasonic signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor as taught by Park so that the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the display. The combination/motivation would provide to an acoustic lens to an ultrasonic fingerprint sensor, which would improve the transmission and collection of the ultrasonic signals.

Regarding claim 12, Park (e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, but does not disclose wherein the array of capacitive ultrasonic transducers comprises a plurality of ultrasonic transducers having cavity widths between 25 microns and 100 microns. However, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound fingerprint sensing system similar tot hat disclosed by Park, wherein the array of capacitive ultrasonic transducers comprises a plurality of ultrasonic transducers having cavity widths between 25 microns and 100 microns (e.g., Figs. 30-37 and [0339]; cavity 3020 has a width of 20um-100um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to 

Regarding claim 19, Park (e.g., Figs. 2-4 and 13-14) discloses the mobile electronic device of claim 15, Park (e.g., Figs. 2-3) discloses wherein the integrated circuit (integrated circuit 120b) is disposed in a substrate and the array of capacitive ultrasonic transducers comprises a membrane (membrane 215) bonded to the substrate, but Park does not disclose the substrate is a complementary metal oxide semiconductor (CMOS) substrate. However, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound fingerprint sensing system, wherein the ultrasound-on-a-chip device comprises an integrated circuit (integrated circuit 3602; [0418]) disposed in a complementary metal oxide semiconductor (CMOS) substrate (CMOS substrate 3002; [0418]) and an array of capacitive ultrasonic transducers (capacitive ultrasonic transducers 3004) having a membrane (membrane 3018; [0332]) bonded to the CMOS substrate (CMOS substrate 3002). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor as taught by Park. The combination/motivation would be to provide an ultrasonic fingerprint sensing device, which is a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals.

Regarding claim 21, Park in view of Rothberg discloses the mobile electronic device of claim 15, Park (e.g., Figs. 2-4 and 13-14) discloses wherein the mobile electronic device is a smartphone (e.g., Fig. 13A and [0100]; smartphone).

Regarding claim 23, Park (e.g., Figs. 2-3 and 13) discloses the mobile electronic device of claim 19, but does not disclose wherein the array of capacitive ultrasonic transducers comprises a plurality of ultrasonic transducers having cavity widths between 25 microns and 100 microns. However, Rothberg (e.g., Figs. 3, 7, and 30-37) discloses a ultrasound fingerprint sensor similar tot hat disclosed by Park, wherein the array of capacitive ultrasonic transducers comprises a plurality of ultrasonic transducers having cavity widths between 25 microns and 100 microns (e.g., Figs. 30-37 and [0339]; cavity 3020 has a width of 20um-100um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Rothberg to the ultrasonic fingerprint sensor of Park. As taught by Rothberg, the cavity width may be selected to maximize the void fraction, i.e., the amount of area consumed by the cavity compared to the amount of area consumed by surrounding structures, and the width dimension may also be used to identify the aperture size of the cavity.

6.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190197284 A1) in view of Medina (US 20170255338 A1).
(e.g., Figs. 2-3 and 13) discloses the ultrasound fingerprint sensing system of claim 1, but does not disclose wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the display. However, Medina (e.g., Figs. 1-2) discloses a ultrasound fingerprint sensing system, wherein the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the ultrasound sensing device (e.g., Fig. 2 and [0048]; focusing of ultrasonic signals). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Medina to the ultrasonic fingerprint sensor as taught by Park so that the ultrasound-on-a-chip device is configured to focus emitted ultrasound signals approximately at a surface of the display. The combination/motivation would provide to an acoustic lens to an ultrasonic fingerprint sensor, which would improve the transmission and collection of the ultrasonic signals.

7.	Claim 16 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190197284 A1) in view of Maalouf (US 20190079614 A1).
Regarding claim 16, Park (e.g., Figs. 2-3 and 13) discloses the mobile electronic device of claim 15, but does not expressly disclose wherein the housing has a longest dimension less than approximately six inches. However, Park discloses the mobile electronic device is a smartphone (e.g., Fig. 13 and [0100]; smartphone). It is well known most smartphones on the market have a longest dimension less than approximately six inches. For examples, the housing of iPhone 12 and iPhone 13  have a longest dimension of 5.8 inches, and the housing of Samsung Galaxy S20 and S21 (Figs. 1-15) discloses a mobile electronic device, wherein the housing has a longest dimension less than approximately six inches ([0003]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Maalouf to the smartphone as taught by Park for comfortable palming use.

8.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Park (US 20190197284 A1) in view of Rothberg (US 20150032002 A1) and further in view of Lu (US 20200125815 A1).
Regarding claim 20, Park in view of Rothberg discloses the mobile electronic device of claim 19, Park discloses wherein the mobile electronic device is a smartphone (e.g., Fig. 13A and [0100]; smartphone), but does not expressly disclose wherein the mobile electronic device is a smartwatch. However, Lu discloses the mobile electronic device of claim 15, wherein the mobile electronic device is a smartphone or a smartwatch ([0041] and [0046]; smartphone, smartwatch). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lu to the mobile electronic device as taught by Park. The combination/motivation would be to provide an ultrasonic fingerprint sensor that can be applied to different mobile devices.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691